Exhibit 10.3.2

 

BROADWAY FINANCIAL CORPORATION
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

 

October 16, 2014

 

National Community Investment Fund
135 South LaSalle, Suite 2040
Chicago, IL 60603

 

Re:                             Investor Rights

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that pursuant to and effective as of your
acquisition of capital stock of Broadway Financial Corporation, a Delaware
corporation (the “Company”), the parent company of Broadway Federal Bank, F.S.B.
(the “Bank”) pursuant to the following named agreements, National Community
Investment Fund, a trust (the “Investor” or “NCIF”), shall be entitled to the
following contractual rights, in addition to any other rights specifically
provided to the Investor pursuant to that certain Subscription Agreement, dated
as of the date hereof, by and between the Company and the Investor, including
any amendments or supplements thereto, and such other agreements, instruments
and certificates delivered in connection therewith (collectively, the
“Subscription Documents”):

 

1.                                      Reaffirmation of Rights to Designate
Board Member or Board Observer.  The Company and the Investor have heretofore
entered into that certain letter agreement, dated as of August 22, 2013 (the
“Investor Rights Agreement”) providing certain rights to the Investor in
connection with Investor’s exchange of preferred stock and senior debt of the
Company pursuant to the Transaction Documents referred to in the Investor Rights
Agreement.  Such rights included rights to propose a nominee for election as a
director of the Company (the “Director Right”) or to designate a board observer
to attend meetings of the Company’s board of directors (the “Board Observer
Right”), each as more particularly set forth in paragraph 1 and paragraph 2,
respectively, of the Investor Rights Agreement.  The Company hereby confirms
that (i) the Investor will continue to have the Director Right and the Board
Observer Right upon consummation of the Investor’s purchase of common stock of
the Company pursuant to the Subscription Documents, and (ii) the shares of
common stock so purchased will be eligible, to the extent such shares continue
to be beneficially owned by the Investor (or its Affiliates, as that term is
defined in the Investor Rights Agreement), to be included for purposes of
determining whether the Investor (together with its Affiliates) beneficially
owns at least 4% of the total capital stock of the Company as required by
paragraph 1 and paragraph 2 of the Investor Rights Agreement to retain the
Director Right and the Board Observer Right.

 

2.                                      Capital Structure.

 

(a)                                 Exchange Rights.  The Investor shall have
the right, but not the obligation, from time to time, including in connection
with original issue of common stock to the Investor,

 

--------------------------------------------------------------------------------


 

in its sole discretion, to exchange any voting common stock held by the Investor
for shares of the non-voting common stock currently authorized by the
certificate of incorporation of the Company (“Non-Voting Common Stock”) in order
to reduce its ownership of voting common stock of the Company to as low as 4.9%
of the voting common stock of the Company on a fully-diluted basis.  Any such
exchange shall be effected by way of an Exchange Agreement in form and substance
substantially as set forth on Exhibit A hereto.  Any Non-Voting Common Stock of
the Company held by the Investor shall, upon its transfer to any person other
than the Investor, or one of its Affiliates, immediately and without any further
action on the part of any person, automatically convert into voting common stock
of the Company, as provided for in the provisions of the Company’s certificate
of incorporation relating to the Non-Voting Common Stock, subject to compliance
with the applicable requirements of the Regulators (as that term is defined in
the Investor Rights Agreement).  Any shares of Non-Voting Common Stock received
by the Investor or any Affiliate of the Investor pursuant to this paragraph
shall not be convertible by the Investor into shares of voting common stock or
any other voting security of the Company, and any such shares shall be subject
to the restrictions set forth in the provisions of the Company’s certificate of
incorporation relating to the Non-Voting Common Stock, including restrictions on
transfer contained therein that are intended to cause such shares to qualify as
non-voting shares under the applicable requirements and policies of the
Regulators.

 

(b)                                 Preemptive Rights.  If, following the
consummation of the transactions contemplated by the Subscription Documents, the
Company authorizes the issuance or sale of any securities comparable or
identical to the securities issued in this offering pursuant to the Subscription
Documents, but only during such period as the Investor (together with its
Affiliates) beneficially owns at least 4% of the total capital stock of the
Company, the Investor shall be entitled, in its sole discretion, to (i) purchase
shares of common stock, Non-Voting Common Stock or any combination thereof, such
that the Investor would maintain its percentage ownership interest in the
Company’s capital stock on a fully-diluted basis; or (ii) exchange any
Non-Voting Common Stock held by the Investor for voting common stock, such that
the Investor would maintain its percentage ownership interest in the Company’s
voting common stock on a fully-diluted basis subject, in each case, to
compliance with the applicable requirements of the Regulators.  With respect to
each of (i) and (ii) above (the “Preemptive Rights”), the Company shall give
written notice of such proposed issuance or sale (including the terms and
conditions thereof) to the Investor at least thirty (30) days prior to the
anticipated issuance or sale date and the Investor shall have twenty (20) days
from the receipt thereof to provide the Company with notice of the exercise of
its Preemptive Rights with respect to such issuance or sale.  The Preemptive
Rights described herein shall not apply to the issuance of securities of the
Company (A) to employees or directors of, or consultants or advisors to, the
Company or the Bank pursuant to a plan, agreement or arrangement approved by the
Board, (B) in connection with the acquisition of another company by the Company
by way of merger or other reorganization or the acquisition of all or
substantially all of the assets or capital stock of such company, provided that
such issuances are approved by the Board, or (C) in a transaction approved by
the Board that results in a “Change of Control.”  For purposes of this letter
agreement the term “Change of Control” means the acquisition by any person
(including a group of related persons within the meaning of Rule 13d-2 of the
Securities Exchange Act of 1934, as amended) of (x) more than fifty percent
(50%) of the outstanding capital stock of the Company; (y) all or substantially
all of the assets of the Company (including without limitation the sale of more
than two-thirds (2/3) of the capital stock held by the Company in the Bank); or
(z) a merger of the Company with or into

 

2

--------------------------------------------------------------------------------


 

any person, or of any person with or into the Company, immediately after which
the shareholders of the Company (as measured immediately prior to completion of
the transaction) own less than a majority of the combined capital stock or
membership interests of the surviving entity.  In the case of a Change of
Control, the Investor’s Non-Voting Common Stock shall be exchanged or purchased
in the same manner as the voting common stock of the Company; provided, however,
that in all cases, the aggregate ownership percentage of the Investor and its
Affiliates in the issued and outstanding voting securities of the Company shall
not exceed 9.9%.  For the avoidance of doubt, the Investor may purchase
additional shares of Non-Voting Common Stock if the purchase of additional
shares of voting common stock would increase its ownership of voting common
stock to more than 4.9% of the Company’s outstanding voting common stock.  For
the purpose of any such calculations of the percentage of voting securities
owned by the Investor and its Affiliates, the Investor shall include (i) any
voting securities previously sold or transferred by the Investor and its
Affiliates, and (ii) any voting securities that were converted to Non-Voting
Common Stock pursuant to paragraph 3(a) above as if such non-voting preferred
stock were still voting securities.  In addition, the total equity ownership of
the Company by the Investor and its Affiliates shall not exceed 9.9% of the
Company’s issued and outstanding stock.

 

(c)                                  For the avoidance of doubt, the rights
granted to Investor in this paragraph 2 reaffirm, and are not in addition to,
the rights granted to the Investor by paragraph 3 of the Investor Rights
Agreement.

 

3.                                      Registration Rights.  The Company shall
provide a “shelf registration” for use by the Investor in the offer and sale of
shares acquired by the Investor pursuant to the Subscription Documents, the
registration statement for which shall be filed with the SEC by not later than
the Filing Deadline (as defined in the Registration Rights Agreement referred to
below).  In addition, the Investor shall be entitled to exercise “piggyback”
registration rights to participate in the registration of shares pursuant to all
registration statements proposed to be filed by the Company (except for the
registration of securities (a) to be offered pursuant to an employee benefit
plan on Form S-8 or pursuant to a registration made on Form S-4 or any successor
forms then in effect or (b) in a transaction relating solely to the sale of debt
or convertible debt instruments).  The rights and obligations of the Investor
and the Company in respect of the registration rights provided hereby shall be
set forth in a Registration Rights Agreement in form and substance substantially
as set forth on Exhibit B hereto.

 

4.                                      Regulatory Approval.  The Company and
the Investor shall cooperate to obtain the appropriate approvals from the
Regulators in accordance with this letter agreement and the Subscription
Documents.  If necessary, the Investor shall agree to certain passivity
commitments imposed by the Regulators, provided, that the terms and conditions
of such commitments are customary and are not deemed by the Investor (in its
sole discretion) to be unreasonable and provided, further, that the Investor
shall not be required to agree to any restrictions, conditions or commitments
imposed or otherwise required by any Regulator that are determined by the
Investor (in its sole discretion) to be unduly burdensome.

 

5.                                      Community Development Matters.

 

Throughout the period that NCIF beneficially owns at least 4% of the total
capital stock of the Company:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The Bank will remain a Community Development
Banking Institution (a “CDBI”).  A CDBI is defined for this purpose as a
financial institution that meets the following five conditions:

 

(i)                                     It has a primary mission of promoting
community development;

 

(ii)                                  It serves either an investment area which
meets objective criteria of economic distress and which has significant unmet
needs for loans or equity investments, or a targeted population of low-income
persons or of individuals who otherwise lack adequate access to loans or equity
investments;

 

(iii)                               It provides development services in
conjunction with equity investments or loans, directly or through subsidiaries
or affiliates;

 

(iv)                              It maintains, through representation on its
governing board or otherwise, accountability to its residents of its investment
areas or targeted populations; and,

 

(v)                                 It is not an agency or instrumentality of
the United States or of any State or political subdivision of a State.

 

(b)                                 Impact Reporting.  The Company or the Bank
will submit development impact data, including, but not limited to, loans
originated, purchased or sold by type and census tracts and other financial
products and services focused on low and moderate income communities.  Impact
reporting formats may be as provided by NCIF from time to time, with reporting
to be done within 120 days after each fiscal year end.

 

(c)                                  Quarterly Reporting.  The Company or the
Bank will provide all information reasonably required by NCIF to meet its
quarterly reporting requirements under the American Recovery and Reinvestment
Act of 2009, including but not limited to, reporting on the following:

 

(i)                                     Nature of projects financed or to be
financed; and

 

(ii)                                  Permanent and part time jobs created and
retained at Broadway and by the borrowers funded by the Bank.

 

(d)                                 The NCIF Network.  Throughout NCIF’s
ownership of Common Stock, the Bank will be an active member of The NCIF
Network, participating in the Annual Conference, and various other initiatives
designed to strengthen the CDBI Banking community.  The Bank commits to paying
$2,500 per year to NCIF for this participation.

 

(e)                                  Ongoing Engagement.  Throughout NCIF’s
ownership of Common Stock contemplated herein, the Company will make itself
available to NCIF for quarterly update discussions on both financial and social
performance.  Upon request, this discussion may include any and all members of
senior management of the Company, as well as the Chairman of the Board and/or
Lead Independent Board Director of the Company.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Termination of Obligations.  In the event
that NCIF ceases to own at least 4% of the total capital stock of the Company,
the obligations of the Company pursuant to this Section 5 and the obligations of
the Company pursuant to Section 9 of the Investor Rights Agreement shall
thereupon terminate and shall not thereafter be reinstated without the agreement
of the Company.

 

6.                                      Miscellaneous.  The validity,
construction and interpretation of this letter agreement and the rights and
duties of the parties hereunder shall be governed by and construed in accordance
with laws of the State of New York without regard to its conflicts of laws
provisions.  This letter agreement (together with the Subscription Documents)
constitutes the entire agreement among the parties hereto, and supersedes any
and all prior representations, agreements and understandings, whether written or
oral, with respect to the subject matter hereof.  This letter agreement shall
not be modified, amended or waived, in whole or in part, except by written
agreement of both parties.  The provisions hereof shall be binding upon, and
shall inure to the benefit of, the parties hereto and their successors and
assigns.  Each of the parties hereto shall, at the request of the other party,
execute, deliver and acknowledge without any consideration, such additional
documents, instruments or certificates or do or cause to be done such other
things as are reasonably necessary or desirable to make effective the agreements
and transactions contemplated by this letter agreement.  This letter agreement
may be executed and delivered (including by facsimile or electronic
transmission) in multiple counterparts, each of which shall constitute an
original and all of which together shall be deemed to be one and the same
instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

 

Name: Wayne-Kent A. Bradshaw

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

NATIONAL COMMUNITY INVESTMENT FUND

 

 

 

 

 

 

 

 

 

By:

/s/ Saurabh Narain

 

 

Name:  Saurabh Narain

 

 

Title:    Chief Executive

 

 

 

[Signature Page to Investor Rights Letter Agreement]

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made as of
[                      ], 20[_] by and between Broadway Financial Corporation
(the “Company”), a Delaware corporation and parent company of Broadway Federal
Bank, f.s.b., and [                                              ] 
(“Investor”).

 

W I T N E S S E T H

 

WHEREAS, Investor owns, or has a contractual right to purchase, shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, pursuant to the terms of that certain letter agreement (the “Investor
Rights Agreement”) dated October 16, 2014 between the Company and
Investor, Investor and its successors and assigns (collectively hereinafter
referred to as “Investor”) have the right to exchange any voting common stock
held by them for Non-Voting Stock (as defined in the Investor Rights Agreement),
in order to effect a reduction of its or their ownership of voting securities to
4.9% of the voting securities of the Company, as determined on a fully-diluted
basis; and

 

WHEREAS, Investor wishes to exercise its right pursuant to the Letter Agreement
to exchange [                    ] shares of the Company’s Common Stock (the
“Exchanged Shares”) for an equal number of shares of Non-Voting Stock (the
“Replacement Shares”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

ARTICLE 1
 EXCHANGE TRANSACTION

 

1.1                               Exchange.  Subject to the terms and conditions
of this Agreement, at the Closing (as defined below), Investor shall deliver to
the Company the Exchanged Shares, and, in exchange therefor, the Company shall
issue and deliver to Investor the Replacement Shares delivered in book entry
form, registered in Investor’s name and address.

 

ARTICLE 2
 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Investor as follows:

 

2.1                               Organization; Qualification. The Company is a
corporation duly incorporated and validly existing under the laws of the State
of Delaware. The Company has all requisite corporate power to execute and
deliver this Agreement, to issue and exchange the Replacement Shares for the
Exchanged Shares and otherwise to carry out the provisions of this Agreement.

 

A-1

--------------------------------------------------------------------------------


 

2.2                               Authorization; Valid and Binding Obligation.
All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization of this Agreement, the performance
of all obligations of the Company hereunder and the authorization and exchange
of the Replacement Shares for the Exchanged Shares pursuant hereto has been
taken.  The Replacement Shares, when issued, sold and delivered against receipt
of the Exchanged Shares in accordance with the provisions of this Agreement,
shall be duly and validly issued, fully paid and non-assessable. This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

2.3                               Capitalization.  The Company has disclosed to
Investor in writing the capitalization of the Company that will be in effect
immediately after the Closing.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor represents and warrants to the Company as follows:

 

3.1                               Authorization; Valid and Binding Obligation. 
Investor has full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. [Investor acquired such power and
authority by appropriate permitted assignment from
[                          ]](1)  This Agreement constitutes the valid and
binding obligation of Investor, enforceable against it in accordance with its
terms, assuming the due authorization, execution and delivery hereof by the
Company.

 

3.2                               Title to Shares.  Investor has valid title to
the Exchanged Shares, free and clear of all liens, restrictions, proxies, voting
trusts, voting agreements, encumbrances and claims of any kind.  At the Closing,
the Company shall acquire valid title to and beneficial and record ownership of
the Exchanged Shares being transferred by Investor pursuant to this Agreement.

 

ARTICLE 4

CLOSING

 

4.1                               Closing.  The Closing of the transactions
contemplated by this Agreement (“Closing”) shall take place simultaneously with
the execution of this Agreement either by mail, virtually through the Internet,
or at the offices of Arnold & Porter LLP, 777 South Figueroa Street, 44th Floor,
Los Angeles, California, or at such other time and place as may be mutually
agreed upon by the parties hereto.

 

4.2                               Deliveries at the Closing.

 

(a)                       By Investor.  At the Closing, Investor shall deliver
or cause to be delivered to the Company or, if applicable, the transfer agent
for the Replacement Shares, the Exchanged Shares owned by Investor free and
clear of all liens, encumbrances, pledges and claims of any kind, accompanied by
instruments of transfer sufficient to transfer such stock to the Company.

 

--------------------------------------------------------------------------------

(1)  Include if applicable, stating name of original Investor and subsequent
assignees.

 

2

--------------------------------------------------------------------------------


 

(b)                       By the Company.  At the Closing, the Company shall
deliver the Replacement Shares to Investor.

 

ARTICLE 5

MISCELLANEOUS

 

5.1                               Survival of Representations, Warranties and
Covenants.  The representations, warranties, agreements and covenants made by
each party in this Agreement shall survive execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
notwithstanding any investigation, audit or review made at any time by any party
to this Agreement and notwithstanding the delivery of any documents, exhibits,
schedules or certificates pursuant to this Agreement.

 

5.2                               Further Assurances.  Each party will at any
time and from time to time execute, acknowledge, deliver and perform all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be necessary to carry out the provisions and intent of this
Agreement.

 

5.3                               Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earliest of: (i) personal delivery to the party to be
notified; (ii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iii) one (1) business day
after deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to each party as follows:

 

If to the Company:

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, CA 90036

Attention: Wayne-Kent A. Bradshaw, President and CEO

 

with a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

Attention: James R. Walther, Esq.

 

If to Investor:

 

with a copy to:

 

3

--------------------------------------------------------------------------------


 

5.4                               Entire Agreement.  This Agreement contains the
entire understanding of the parties in respect of its subject matter and
supersedes all prior agreements and understandings between or among the parties
with respect to such subject matter.

 

5.5                               Expenses.  The parties shall pay their own
fees and expenses, including their own counsel fees, incurred in connection with
this Agreement or any transaction contemplated by this Agreement.

 

5.6                               Amendment; Waiver.  This Agreement may not be
modified, amended, supplemented, cancelled or discharged, except by written
instrument executed by each of the parties. The rights and remedies of the
parties to this Agreement are cumulative and not alternative. Neither the
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement or the documents referred to in this Agreement will operate
as a waiver of such right, power or privilege, and no single or partial exercise
of any such right, power or privilege will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege.

 

5.7                               Binding Effect; Assignment.  Except as
otherwise provided herein, the rights and obligations of this Agreement shall
bind and inure to the benefit of the parties and their respective successors and
legal assigns. The rights and obligations of this Agreement may not be assigned
by any of the parties without the prior written consent of the other parties.
Any assignment in violation of this Section 5.7 shall be void and of no force or
effect.

 

5.8                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Facsimile or PDF
signatures shall be deemed originals for all purposes.

 

5.9                               Headings.  The headings contained in this
Agreement are for convenience of reference only and are not to be given any
legal effect and shall not affect the meaning or interpretation of this
Agreement.

 

5.10                        Governing Law.  This Agreement shall be governed by,
and construed in accordance with the laws of the State of Delaware, all rights
and remedies being governed by said laws, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, have
executed this Agreement or have caused this Agreement to be executed by their
duly authorized representatives as of the date first above written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[INVESTOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Registration Rights Agreement

 

[Filed as separate exhibit]

 

B-1

--------------------------------------------------------------------------------